Citation Nr: 0408387	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  98-10 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from October 1971 to 
May 1977.  This appeal arises before the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which determined that the veteran had 
not submitted new and material evidence in order to reopen 
his claim of service connection for an acquired psychiatric 
disorder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

At the veteran's Travel Board hearing in October 2003, he 
testified that after leaving Vietnam in 1972, he was treated 
at the Clark Air Force Base for a psychiatric condition in 
the Philippines.  The RO should obtain the clinical records 
from the Clark Air Force Base hospital in the Philippines for 
1972. 

He also testified that within one year of leaving service in 
May 1972, he was treated at Fairfield Hills Hospital in 
Newton, as well as at Bellevue Hospital in New York City.  He 
also testified that he continues to receive treatment at the 
Newington VA Medical Center.  Although the RO made attempts 
to acquire the records from Fairfield Hills and Bellevue in 
1993 and 1995 (with the veteran not responding to letters 
from the RO), based on the need to acquire the clinical 
records from the Philippines, and pursuant to Littke v. 
Derwinski, 1 Vet.App. 90 (1990), the RO should take the 
necessary steps to obtain all treatment records from 
Fairfield Hills Hospital in Newton beginning in 1972, as well 
as all treatment records from Bellevue Hospital in New York 
City beginning in 1972, and all VA Medical Center treatment 
records from Newington, Connecticut, beginning in October 
2001.  

In addition, the VA's duty to assist requires that the 
veteran be afforded a VA examination with respect to his 
disability, which should take into account the records of the 
veteran's prior medical history, and includes an opinion as 
to the etiology of his disability before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  If it is determined that the veteran was treated 
for a psychiatric disorder in service or within one year of 
leaving service, the veteran should be afforded a VA 
examination to determine the etiology of all psychiatric 
disorders.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all clinical 
records from Clark Air Force Base in the 
Philippines from 1972.  

2.  The RO should obtain all treatment 
records from Fairfield Hills Hospital in 
Newton beginning in 1972, Bellevue 
Hospital in New York City beginning in 
1972, and all VA Medical Center treatment 
records from Newington, Connecticut, 
beginning in October 2001.  

3.  If it is determined that the veteran 
was treated for a psychiatric disorder in 
service or within one year of leaving 
service, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of all 
psychiatric disorders that might be 
present.  The examination report should 
include an opinion as to whether any 
psychiatric disorders the veteran 
currently has are the result of a disease 
or injury the veteran had in service, or 
any relevant complaint noted in service.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  If it is not 
feasible to answer any of these 
questions, this should be so stated.  

4.  The RO should readjudicate the 
appellant's claim regarding whether he 
has submitted new and material evidence 
in order to reopen the claim of 
entitlement to service connection for a 
psychiatric disability.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

5.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




